Opinion issued January 20, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00371-CV
                            ———————————
                     EDWARD JOHN GLYNN, Appellant
                                         V.
                       CYNTHIA KAY GLYNN, Appellee


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Case No. 18-FD-2643


                                   OPINION

      This is an appeal from a final divorce decree signed on February 7, 2020.

Edward Glynn and Cynthia Glynn agreed upon the terms of the divorce in a

mediated settlement agreement signed December 16, 2019. On appeal, Edward

contends that the trial court abused its discretion by signing a final divorce decree
that exceeded the scope of the mediated settlement agreement. Specifically, he

challenges the documents attached as exhibits to the final decree, the requirement

that he execute and sign them, and the authorization of a wage withholding order

as a means of payment for contractual alimony. We affirm as modified.

                                    Background

      Cynthia and Edward were married in May 1996 and ceased living together

in October 2018. They did not have children. Cynthia petitioned for divorce in

October 2018, and Edward counter-petitioned in November 2018. Each petition

was amended before Cynthia and Edward entered into a binding, mediated

settlement agreement (“MSA”) on December 16, 2019. The MSA approved and

signed by the parties and their attorneys states:

      This Mediated Settlement Agreement shall act as a shorthand
      rendition of the terms of the parties’ agreement, and formal orders
      shall be prepared consistent with this agreement. If there are any
      disputes in drafting the agreement, the Texas Family Law Practice
      Manual, as amended, shall prevail relative to drafting disputes.

      ....

      Execution of Documents. Each party shall agree to appear at a
      designated time for purposes of executing all documents necessary to
      effectuate the Final Decree of Divorce. Such documents shall include
      but not limited to Special Warranty Deed, Deed of Trust to Secure
      Assumption, Qualified Domestic Relations Order, Quitclaim Deeds,
      Assignments of Escrow Funds, assignments of insurance coverage,
      utility deposits, certificates of title to automobile, power of attorney
      necessary to transfer automobile, signature cards on custodial
      accounts, stock transfer certificates, trust agreements, security
      agreements collateral pledge agreements, assignments of interest, and

                                           2
      other documents as reasonably necessary to effectuate the finality of
      this agreement.

      ....

      Exchange of Documents/Preparation of Paperwork

      The anticipated documents necessary to finalize this case shall be as
      follows:

      Decree, POA on vehicles, owelty lien, UCC filings, promissory notes
      for [$]1,300,000.

      ....

      The parties agree to contractual alimony of $1,300,00.00. This debt
      shall be paid beginning February 1, 2020 at $10,833.33 per month for
      120 months.

      The debt of $1,300,00.00 will be secured by an owelty lien on the Tiki
      house at 946 Long Reach Drive, Galveston, Texas 77554 and a
      security agreement/note regarding Integrated Systems Group Inc.
      business with UCC filing. In addition, Ed Glynn agrees to maintains
      his New England Life insurance policy and name Cynthia Glynn as
      the sole beneficiary up to the remainder owed under this agreement.

      Additionally, the parties crossed out the portion of the MSA that would

require them to return to the mediator to resolve drafting disputes, leaving the trial

court to decide future drafting disputes. On December 2019, Cynthia and her

counsel appeared to prove up the MSA and seek a rendition of judgment on its

terms. The trial court granted a divorce and set a date for the entry of the decree.

      On January 31, 2020, the court held a contested entry hearing regarding the

form of the decree. Edward’s trial counsel objected to two portions of the proposed

decree. First, he objected that the lien on the marital residence should be in the

                                           3
amount of $300,00.00 instead of $1,300,00.00. Second, he requested that a special

warranty deed be drafted in addition to the owelty lien on the marital residence.1

      Regarding the first objection, the trial court found that the MSA specifically

stated that the lien amount would be $1,300,00.00, not $300,000. As to the second

objection, Cynthia’s counsel responded that a special warranty deed was

unnecessary. The court ordered that the decree include an owelty lien with the

conveyance.

      In February 2020, the decree was signed by the trial court. It was approved

as to form by both parties’ counsel and approved as to both form and substance by

Cynthia. On March 3, 2020, Edward moved for a new trial and to modify, correct,

or reform the decree. He complained that the court’s judgment erroneously

included command language compelling him to execute ancillary documents and

that the ancillary documents were erroneously attached as exhibits. He argued that

the exhibits were not contemplated by the MSA nor agreed to by the parties. He

also argued that the court imposed terms and conditions on him that were not part

of the MSA, such as post-judgment interest on the contractual alimony, a partition

agreement, a real estate lien, and a deed of trust. Edward filed a brief in support of


1
      Owelty is the difference in value that results when a court divides property into
      shares of unequal value in partition proceedings. Sayers v. Pyland, 161 S.W.2d
      769, 772 (1942). The court may then order an owelty payment to equalize the
      shares’ value and impose a lien on the greater share in favor of the recipient of the
      lesser share to secure the owelty payment. See id.
                                            4
his motion that requested that at minimum, the trial court exclude all wage

withholding language and exclude the owelty of partition agreement, real estate

lien, and deed of trust which were attached as exhibits to the final decree.

        Cynthia responded that Edward failed to show good cause for obtaining a

new trial and failed to cite any judicial error in need of modification. Cynthia

argued that the complained-of exhibits attached to the final decree were necessary

to properly obtain an owelty lien to secure the $1,300,00.00 owed by Edward to

Cynthia as contractual alimony. She argued that this was both permissible under

Texas law and agreed upon by the parties in the MSA incorporated in the decree.

Cynthia agreed that Exhibit C, the real estate lien note, erroneously included

interest. She stated that the proper remedy was a motion for judgment nunc pro

tunc.

        The trial court denied Edward’s motions and ordered that a nunc pro tunc

order correct the real estate lien note to reflect that no interest accrued on the debt

Edward owed Cynthia. Edward appealed. As of the time of appeal, the trial court

has not entered the nunc pro tunc order.

        Edward complains of two issues on appeal. First, he argues that the trial

court abused its discretion by attaching transactional documents as exhibits to the

final decree that were neither contemplated by the MSA nor agreed upon in

advance. He also argues that the trial court abused its discretion by including


                                           5
wording in the final decree that commands that he execute the documents. In his

second issue, he argues that the trial court erred by including wage withholding as

a means of collecting contractual alimony. We modify the judgment to remove

interest from the real estate lien and to remove reference to wage withholding as a

means of collecting contractual alimony. We affirm the judgment as modified.

                       Exhibits Contemplated by the MSA

      On appeal, Edward asserts that the trial court abused its discretion by

attaching several transactional instruments to the final decree because they were

neither contemplated by the MSA nor agreed upon in advance. The exhibits he

complains of are:

      Exhibit A           Owelty of Partition Agreement

      Exhibit B           Owelty of Partition Deed

      Exhibit C           Real Estate Lien Note

      Exhibit D           Deed of Trust

      Exhibit E           Security Agreement

He also asserts that the trial court abused its discretion by attaching the exhibits to

the decree and by commanding that he execute them in the final decree.

      Cynthia responds that the exhibits were contemplated by the MSA and

necessary to effectuate the security for full payment of contractual alimony.

Cynthia argues that the MSA states that the parties agreed to follow the Texas


                                          6
Family Law Practice Manual for drafting the final decree. The practice manual

specifically contemplates attaching documents for the conveyance of property to

the final decree as exhibits. She also argues that the language commanding Edward

to execute the documents is as suggested by the practice manual. We agree with

Cynthia.

A.    Applicable Law and Standard of Review

      It is well settled that an MSA that meets certain statutory formalities “is

binding on the parties and requires the rendition of a divorce decree that adopts the

parties’ agreement.” Milner v. Milner, 361 S.W.3d 615, 618 (Tex. 2012) (citing

TEX. FAM. CODE § 6.602(b)–(c)). Unlike other settlement agreements in the family

law context, the trial court is not required to determine if the agreed property

division is “just and right” before approving an MSA that satisfies the statutory

requirements. Highsmith v. Highsmith, 587 S.W.3d 771, 775 (Tex. 2019). When

the agreement complies with the statutory formalities, it is binding on the parties as

soon as executed and a party is “entitled to judgment on the mediated settlement

agreement not withstanding Rule 11, Texas Rules of Civil Procedure, or another

rule of law.” TEX. FAM. CODE § 6.602(b)–(c). The parties do not dispute that the

MSA contains the required formalities of Section 6.602 of the Family Code. See id.

      A trial court must enforce an MSA that meets the statutory requirements

unless a party demonstrates that the MSA was illegal or was procured by fraud,


                                          7
duress, coercion, or other dishonest means. Boyd v. Boyd, 67 S.W.3d 398, 403

(Tex. App.—Fort Worth 2002, no pet.). When parties reach a settlement

agreement, the final judgment must be in strict or literal compliance with that

agreement. Chisholm v. Chisholm, 209 S.W.3d 96, 98 (Tex. 2006) (per curiam)

(citing Vickrey v. Am. Youth Camps, Inc., 532 S.W.2d 292, 292 (Tex. 1976) (per

curiam)). The law does not require that the parties agree to all of the terms

necessary to effectuate the purposes of the agreement; it is necessary only that the

parties reach an agreement as to all material terms. McLendon v McLendon, 847

S.W.2d 601, 606 (Tex. App.—Dallas 1992, writ denied). A judgment is not in

“strict or literal compliance” with the terms of the agreement if it improperly

removes or adds material terms. Chisholm, 209 S.W.3d at 98 (quoting Vickrey, 532

S.W.2d at 292). A trial court may modify the terms of a settlement agreement as

long as the modifications do not add terms the parties have not agreed to,

significantly alter the original terms, or undermine the intent of the parties.

Wallace v. McFarlane, No. 01-10-00368-CV, 2013 WL 4507843, at *8 (Tex.

App.—Houston [1st Dist.] Aug. 22, 2013, no pet.) (mem. op.).

      The “proper inquiry . . . is not a mechanical examination of whether the

divorce decree varies from the terms of the MSA. Rather the inquiry is whether

variances by the trial court significantly alter the parties’ written agreement in a

way that deviates from the parties’ intent as manifested in that agreement.” Davis


                                         8
v. Davis, No. 01-12-00701-CV, 2014 WL 890899, at *9 (Tex. App.—Houston [1st

Dist.] Mar. 6, 2014, no pet.) (mem. op.) If the decree adopts mechanisms to

enforce the parties’ agreement while remaining consistent with their intent, it is

enforceable. Id.

      Because an MSA is a contract, we look to general contract interpretation

principles to determine its meaning. Loya v. Loya, 526 S.W.3d 448, 451 (Tex.

2017); TEX. CIV. PRAC. & REM. CODE § 154.071(a) (“If the parties reach a

settlement and execute a written agreement disposing of the dispute, the agreement

is enforceable in the same manner as any other written contract.”). When

construing a contract, the court must ascertain the intentions of the parties as

expressed in the writing itself. Loya, 526 S.W.3d at 451 (citing Italian Cowboy

Partners, Ltd. v. Prudential Ins. Co., 341 S.W.3d 323, 333 (Tex. 2011)). The court

gives terms “their plain, ordinary, and generally accepted meaning unless the

instrument shows that the parties used them in a technical or different sense.”

Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996). If the words

used in the written instrument can be given a certain or definite legal meaning or

interpretation, then it is not ambiguous, and the court will construe the contract as a

matter of law. Toler v. Sanders, 371 S.W.3d 477, 480 (Tex. App.—Houston [1st

Dist.] 2012, no pet.). Courts must enforce an unambiguous contract as written and

may not consider extrinsic evidence for the purpose of creating an ambiguity or


                                          9
giving the contract a meaning different from that which its language imports. Id.

The parties do not argue that the MSA or decree are ambiguous.

B.    Analysis

      We address each exhibit in turn:

      1.    Exhibit A: Owelty of Partition Agreement

      Edward contends that Exhibit A, an owelty of partition agreement, was not

contemplated by the MSA. Cynthia responds that the document is necessary to

effectuate the parties’ agreement. We agree with Cynthia.

      Exhibit A, the owelty of partition agreement, is in accordance with the MSA.

The MSA approved and signed by the parties states that it shall “act as a shorthand

rendition of the terms of the parties’ agreement, and formal orders shall be

prepared consistent with the agreement.” In the MSA, the parties agreed that

Edward would pay Cynthia contractual alimony of $1,300,00.00, paid in monthly

installments for 120 months. The MSA states that the debt shall be secured by “an

owelty lien on the Tiki House . . . and a security agreement/note regarding

[Edward’s business] with UCC filing.”

      The MSA contemplates the later creation and signing of ancillary documents

necessary to effectuate the parties’ agreement. The MSA states:

      Execution of Documents. Each party shall agree to appear at a
      designated time for purposes of executing all documents necessary to
      effectuate the Final Decree of Divorce. Such documents shall include
      but not be limited to Special Warranty Deed, Deed of Trust to Secure

                                         10
      Assumption, Qualified Domestic Relations Orders, Quitclaim Deeds,
      Assignments of Escrow Funds, assignments of insurance coverage,
      utility deposits, certificates of title to automobile, power of attorney
      necessary to transfer automobile, signature cards on custodial
      accounts, stock transfer certificates, trust agreements, security
      agreements, collateral pledge agreements, assignments of interest, and
      other documents as reasonably necessary to effectuate the finality of
      this agreement.

      The MSA also states that the anticipated documents necessary to finalize the

case include: “decree, POA on vehicles, Owelty Lien, UCC filings, promissory

notes for [$]1,300,000” Finally, the MSA includes that the debt of $1,300,00.00

will be secured by an owelty lien against the Tiki house and a security agreement

regarding Edward’s business with UCC filing.

      The language of the MSA clearly shows that the parties intended that

additional documents would be drafted and signed by the parties in order to

effectuate their agreement for property division. The MSA was not a final

conveyance of any property.

      Exhibit A merely restates and complies with the final decree language. The

trial court did not significantly alter the parties’ written agreement or deviate from

their intent as manifested in the MSA. Davis, 2014 WL 890899 at *9. The trial

court did not abuse its discretion in attaching Exhibit A to the final decree nor in

ordering Edward to execute it, as both were contemplated by the MSA.

      We overrule Edward’s issue related to Exhibit A.



                                         11
      2.     Exhibit B: Owelty of Partition Deed

      Edward argues that Exhibit B was not contemplated by the MSA.

Specifically he argues that the MSA contemplated a lien of $300,000 rather than

$1,300,000 on the Tiki house. We disagree.

      The parties clearly anticipated the possibility of two separate events

regarding the house: a lien against the house and the sale of the house. Each event

was tied to a different amount of money. The language in the MSA expressly states

that the “[d]ebt of $1,300,000.00 will be secured by an owelty lien on the Tiki

House . . . and a security agreement/note regarding [Edward’s business] with UCC

filing.” The MSA does not contemplate that that lien is in the amount of only

$300,000.

      The only mention of $300,000 is in the last paragraph describing the parties’

agreement for contractual alimony. It states, “Should Ed Glynn sell [the Tiki

house], any sale proceeds of the house up to $300,000 will be applied to the

remaining amount of [alimony] debt.”

      Exhibit B correctly states that a lien exists against the Tiki house in the

amount of $1,300,000. The trial court considered the parties’ arguments regarding

this provision at both the entry hearing and the post-trial motion hearing. The trial

court did not abuse its discretion in finding that Exhibit B states that the debt of




                                         12
$1,300,000 will be secured by an owelty lien on the Tiki house as contemplated by

the MSA.

      To the extent Edward argues that owelty of partition deed was not in

conformance with the MSA because it was not specifically listed in the MSA, the

exhibits did not need to be specifically listed in the MSA to be in conformance

with it. The MSA’s “Execution of Documents” section states that the parties will

appear to execute all documents necessary to effectuate the divorce. The section

states that the documents “shall include but not be limited to [various documents].”

This indicates the parties’ agreement to create and sign additional documents to

effectuate their agreement. Exhibit B is in “strict or literal compliance” with the

MSA. Chisolm, 209 S.W.3d at 98.

      We overrule Edward’s issue related to Exhibit B.

      3.     Exhibit C: Real Estate Lien Note

      Edward argues that Exhibit C erroneously applies 6% interest on Edward’s

financial obligation to Cynthia. Cynthia concedes that the exhibit is erroneous and

should not include interest on the contractual alimony as there was no agreement to

interest in the MSA. The exhibit also conflicts with the final decree which states

that the contractual alimony “shall bear interest at 0% percent per year . . . .”

      At the motion for new trial hearing, the trial court ordered that Cynthia’s

attorney draft and circulate for entry a judgment nunc pro tunc to correct Exhibit C


                                           13
and reflect that Edward’s $1,300,000 debt did not bear interest. The record does

not reflect that a judgment nunc pro tunc correcting this clerical error has been

entered.

      We modify the judgment, specifically the real estate lien note attached as

Exhibit C to the judgment, to reflect that the contractual alimony bears no interest.

      4.     Exhibit D: Deed of Trust

      Edward contends that the inclusion of Exhibit D, a deed of trust, in the final

decree was reversible error because it was not agreed to in the MSA and is “grossly

overly broad.” Specifically, he complains that its terms and conditions are contrary

to the express provision of the MSA.

      As discussed, the parties intended that additional documents, other than the

MSA and decree themselves, would be drafted as necessary to effectuate the

agreement reached in the MSA. The MSA’s Execution of Documents section states

“Each party shall agree to appear at a designated time for purposes of executing all

documents necessary to effectuate the Final Decree of Divorce. Such documents

shall include but not be limited to . . . Deed of Trust to Secure Assumption . . . .”

The parties clearly contemplated that the deed of trust would be executed after the

MSA and incorporated in the final decree. Additionally, the body of the final

decree mentions that a deed of trust is to be signed to “further secure payment of

the debt” owed by Edward to Cynthia.


                                         14
      Edward argues that the deed of trust prohibits him from selling the Tiki

house without Cynthia’s permission and that it adds costs and attorney’s fees in the

event of default. In his motion for new trial he stated that the deed of trust

“contains numerous provisions, obligations, burdens and other impositions” that

were contrary to the MSA. He then highlighted the sections of Exhibit D that he

argued were erroneous.2 The “proper inquiry” of whether a divorce decree varies

from the terms of an MSA is whether the trial court significantly altered the

parties’ written agreement. Davis, 2014 WL 890899, at *9. The MSA states that it

is “the shorthand rendition of the terms of the parties’ agreement.” The deed of

trust and its specific terms are not in conflict with the MSA. The deed of trust is

necessary to effectuate the parties’ agreement regarding contractual alimony.

      We overrule Edward’s issue related to Exhibit D.

      5.     Exhibit E: Security Agreement

      Edward argues that the scope and breadth of the security agreement are in

conflict with the MSA. He argues that Exhibit E was incorrectly attached to the

final decree and that neither of the parties agreed upon it in advance.



2
      Cynthia argues that Edward did not preserve this error for our review because his
      motion for new trial did not specifically explain his complaints regarding Exhibit
      D. While the body of his motion did not explain the specific provisions, he
      highlighted the provisions he believed were erroneous on the exhibit and
      submitted it as an attachment to his motion. The trial court was on notice of what
      specific provisions Edward was complaining of and thus, he preserved this issue
      for our review. See TEX. R. APP. P. 33.1.
                                          15
      Exhibit E, the security agreement, follows the MSA. The MSA states that

the debt of $1,300,000 will be secured by several instruments. These instruments

include “a security agreement/note regarding Integrated Systems Group Inc.

business with UCC filing.” The MSA also states that Edward will maintain a life

insurance policy with Cynthia as sole beneficiary for whatever amount is owed of

the $1,300,000.00 debt. According to the MSA, if Edward sells the business and

starts a new business while his contractual alimony obligation remains outstanding,

he will sign a security agreement regarding the new business. Finally, the MSA

states that the anticipated documents to be drafted include “UCC filings,

promissory notes for [$]1,300,000.” The purpose of these documents is to put

creditors and other third parties on notice of the debt. The parties agreed that

Edward would execute a security agreement regarding his business and the

contractual alimony obligation.

      The trial court reviewed the exhibit at the entry hearing and through

Edward’s post-trial motions. The trial court did not err in deciding that Exhibit E

complied with the MSA and effectuated the parties’ agreement. Davis, 2014 WL

890899 at *9.

      We overrule Edward’s issue related to Exhibit E.




                                        16
      6.    Documents Attached to Final Decree of Divorce and Decree’s
            Command to Sign Them

      Edward argues that the trial court abused its discretion in including closing

documents as Exhibits A through E to the final decree and commanding Edward to

execute them. We disagree. The MSA states that if there are drafting disputes, they

will be resolved according to the Texas Family Law Practice Manual. See M.B. v.

R.B., No. 02-19-00342-CV, 2021 WL 2252792, at *1 n.1 (Tex. App.—Fort Worth

June 3, 2021, no pet.) (mem. op.) (stating MSAs often reference the forms

published in the Texas Family Law Practice Manual as a means of their reduction

to writing in a final decree). The final decree of divorce follows Form 23-1 from

the Texas Family Law Practice Manual. See State Bar of Texas Family Law

Section Council, Texas Family Law Practice Manual 166 (2020 ed.). The form

instructs the drafter to “include if applicable; in the form attached to this Final

Decree of Divorce as Exhibit [exhibit number/letter].” Id. The final decree follows

the Texas Family Law Practice Manual and is in strict and literal compliance with

the MSA. Chisholm, 209 S.W.3d at 98. The trial court did not abuse its discretion

by including the documents as exhibits.

      Similarly, the form for the decree in the Texas Family Law Practice Manual

states: “[Name] is ORDERED to appear in the law offices of {name of attorney] at

[location], at [time] on [date], and to execute, have acknowledged, and delivered to

[name] these instruments: . . . .” Texas Family Law Practice Manual at 166. The

                                          17
command language in the final decree is as suggested in the practice manual’s

form. The final decree states, “[Edward] is ORDERED to appear at County Court

2, 600 59th Street Galveston, Texas at 9:15 a.m. February 7,2020 and to execute,

have acknowledged, and deliver to [Cynthia] these instruments: . . .” The language

is in strict or literal compliance with the MSA. Chisholm, 209 S.W.3d at 98.

      We overrule Edward’s issue related to the inclusion of the exhibits and the

command language to execute the documents in the final decree.

                               Wage Withholding

      In his second issue, Edward contends that the trial court abused its discretion

when it ordered a wage withholding order to be issued for the purpose of enforcing

the terms of contractual alimony. Cynthia responds that Edward did not preserve

this issue for our review, but she does not object to removing this language from

the final decree.

      The final decree states “Payment Procedures—All alimony payments, except

as provided otherwise, will be made by income withholding, personal check,

money order, or cashier’s check payable to [Cynthia].” At the entry hearing,

Edward’s counsel expressly stated that wage withholding was allowed by the

MSA. Edward did not specifically mention wage withholding in his motion for

new trial. Instead, he more generally stated that the court’s judgment

impermissibly imposed terms and conditions on him that were not part of the


                                         18
MSA. His brief in support of his motion mentions the error of including wage

withholding.

      We need not decide whether he preserved this issue for our review as

Cynthia reiterates on appeal that she has no objection to eliminating references to

wage withholding from the decree. She also proposed deleting wage withholding

in the proposed judgment nunc pro tunc.

      We modify the decree to eliminate wage withholding as a means of

collecting the contractual alimony.

                                      Conclusion

      We modify the final decree of divorce, specifically the real estate lien note

attached as Exhibit C, to reflect that the contractual alimony bears no interest. We

also modify the decree to remove wage withholding as a means of payment for

contractual alimony. We affirm the trial court’s decree as modified.




                                               Peter Kelly
                                               Justice

Panel consists of Chief Justice Radack and Justices Kelly and Landau.




                                          19